Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 16 recites “causing the electronic display of the dynamically configurable label to display the destination point identifier for delivery of the item to the recipient.” It’s not clear if the to the recipient refers to the displaying of the destination point identifier or to the delivery of the item. For the purpose of examination, the limitation will be interpreted as “causing the electronic display of the dynamically configurable label to display the destination point identifier of the  delivery of the item to the recipient.”
The dependent claims 17-20 inherit the rejection of their respective base claim 16 and, as such are rejected for the same reasons.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-8 are directed to a system (i.e., a machine); claims 6-9 and claims 9-20 are directed to a method (i.e., a process). Therefore, claims 1-20 all fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claim 1 recites display a destination point identifier corresponding to a destination point to which the item is intended to be delivered, receive item information updates; determine one or more label information updates based on the item information updates; display updated label information corresponding to the one or more label information updates, based at least in part on the item information updates. Independent claim 9 recites, receiving an update to item information corresponding to the item; generating second label information different from the first label information based at least in part on the update to the item information; sending a label information update comprising the second label information; and display the second label information. Independent claim 16 recites  receiving an initial label information for delivery of an item in the distribution network; associating the initial label information with a destination point identifier corresponding to a recipient associated with the item; sending the initial label information and the destination point identifier such that the initial label information and the destination point identifier are stored, display the initial label information; transporting the item to a unit delivery facility associated with the destination point identifier; and display the destination point identifier for delivery of the item to the recipient.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 1, 9, and 16 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), and (ii) generally links the use of a judicial exception to a particular technological environment or field of use. The claims recite the additional elements of: “dynamically configurable label”, “electronic display”, “network communication module”, “network”, “server”, “transmitting”, and “memory”. 
 The additional elements of “electronic display”, “network”, “server”, “transmitting”, “network communication module”, and “memory” are recited at a high-level of generality (See [0041], [0049], [0052] the entire method 300 can be performed by a dynamically configurable  label110 based on information and computer executable instructions stored within the memory 140 of the dynamically configurable label 110 , or the method 300 can be performed by a combination of the dynamically configurable label 110 and the server 205 at least partly based on information and / or computer executable instructions stored within a remote memory such as the database 21, [ 0034]), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of “dynamically configurable label”, is recited at a high-level of generality (See [0079] a piece of processing equipment at an inter mediate point 220 or the induction point 215 may communicate with the dynamically configurable label 110 (e.g. using RFID, NFC, or the like) to initiate a label information update. [0034])- when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (parking signals) (See MPEP 2106.05(h)). 
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); and  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)),  do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) “electronic display”, “network communication module”, “network”, “server”, “transmitting”, “memory”, and (ii) “dynamically configurable label”, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. See specifications ([0034], [0041], [0049], [0052], and [0079])- all recited at high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements. Thus, even when viewed as a whole/ordered combination, (as shown in Fig.2) nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). Claim 2 recites “electronic ink display” and claims 8 and 15 recite “audio notification” “light and sound” indicators, “visible or audible notification”, recited at high level of generality (see specifications [0026], [0037-38]), and when viewed as whole/ordered combination, they are generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), therefore, they do not integrate the abstract idea into a practical application.
Claim 3 recites the additional element “database” which is recited at high level of generality (see specification, [0040] and [0061] the method 400 can be performed by a combination of the dynamically configurable label 110 and the server 205 at least partly based on information and/or computer executable instructions stored within a remote memory such as the database 210], thus, the “ database” is merely invoking the generic components as a tool to perform the abstract idea or “apply it” which do not integrate the abstract idea into a practical application.
Claims 5-7 and 20 recite the additional element of a GPS receiver– and is recited at a high-level of generality (See [0034], [0042] the GPS receiver 136 comprises a GPS chip or other electronic circuitry operable to receive a global positioning signal and determine location information of the dynamically configurable label 110 based on the global positioning signal. The GPS receiver 136 is in electronic communication with the processor 132 such that that the GPS receiver 136 can send location information to the processor 132.) and when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g).) Accordingly, the GPS receiver, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Claim 2 recites “electronic ink display” and claims 8 and 15 recite “audio notification” “light and sound” indicators, “visible or audible notification”, all recited at high-level of generality (see specification [0026], [0037-38]), they don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application. 
Claim 3 recites the additional element “database” which is recited at high level of generality ( see specification, [0040] and [0061] the method 400 can be performed by a combination of the dynamically configurable label 110 and the server 205 at least partly based on information and/or computer executable instructions stored within a remote memory such as the database 210], it does not amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application. 
Claims 5-7 and 20 recites the GPS receiver, providing location information, when viewed as whole/ordered combination, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The GPS receiver is recited at a high-level of generality and performs generic computer functions (i.e., transmitting data over a network) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 42 and 32 of Applicant’s PG Publication, generically disclose the GPS receiver at a high-level of generality.  Therefore, the GPS receiver does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Jackson (US 2009/0314835 A1) 
As per claim 1, Jackson teaches: 
A system for delivery of items comprising: a dynamically configurable label for delivery of an item, comprising an electronic display configured to display a destination point identifier corresponding to a destination point to which the item is intended to be delivered, ; (par. 9, the carrier computer will receive the unique identifier of said electronic envelope and prompts the sender to enter shipping information, including a shipping address, to be associated with the unique identifier of the envelope. The carrier computer will also receive the shipping information and store the shipping information in association with the unique identifier. the carrier computer will transmit the shipping information from to the long-range communications chip on the electronic envelope. [ the shipping address corresponds to the destination point identifier)
 and a network communication module configured for wireless communication; and a server in communication with the network communication module via a network, (fig.1, Fig.4, Par.66)
 wherein the server is configured to: receive item information updates; determine one or more label information updates based on the item information updates; and cause the dynamically configurable label to display updated label information corresponding to the one or more label information updates, based at least in part on the item information updates.   (par.11,  the carrier computer may transmit shipping information to the long-range communications chip on the electronic envelope if the sender updates said shipping information after placing a shipping order, Par.49, In order to update or change a destination address during transport, a sender may use a sender computing device 61 to access a mobile shipping application that is running on the Sender computing device 61, carrier computer 70, or both, to update or change the destination address or other shipping-related information, and the sender computing device 61, carrier computer 70, or both, may execute the mobile shipping application to transfer the updated or changed destination address and shipping related information to the carrier computer 70. Par.50).

As per claim 2, Jackson teaches claim 1 as above. Jackson further teaches:
wherein the electronic display comprises an electronic ink display. (par.37, [ electronic paper corresponds to the electronic ink])  

As per claim 3, Jackson teaches claim 1 as above. Jackson further teaches:
wherein the server is further in communication with a database, the database storing item information associated with the item.  (par.43, A carrier computer 70 may also include a data storage device 78 that may be connected to the least one computer 71 of the carrier computer 70. Once an order is received by a carrier computer 70, it may store the order internally or in a carrier shipping database contained in a data storage device 78, may assign a tracking number to the order, and may transmit the tracking number along with a confirmation to a computing device 61, among other functions) 

As per claim 4, Jackson teaches claim 1 as above. Jackson further teaches:
wherein the item information updates comprises one or more of a revised delivery address, a request to return the item to a sender, a request to change a standard of service associated with the item, and a condition notification associated with the destination point identifier.  (par.49, In order to update or change a destination address during transport, a sender may use a sender computing device 61 to access a mobile shipping application that is running on the Sender computing device 61, carrier computer 70, or both, to update or change the destination address or other shipping-related information, and the sender computing device 61, carrier computer 70, or both, may execute the mobile shipping application to transfer the updated or changed destination address and shipping related information to the carrier computer 70 )

As per claim 5, Jackson teaches claim 1 as above. Jackson further teaches:
wherein the dynamically configurable label comprises a GPS receiver.  (Fig.4, par.41, other embodiments of an envelope 10 may include a GPS chip for providing a carrier with a location of the envelope 10 prior to shipment, during shipment, and after delivery. see also par.19, fig.4)) 

As per claim 6, Jackson teaches claim 5 as above. Jackson further teaches:
wherein the GPS receiver is in communication with the network communication module, and wherein the network communication module is configured to send location information from the GPS receiver to the server.  (Fig.4, par.41, other embodiments of an envelope 10 may include a GPS chip for providing a carrier with a location of the envelope 10 prior to shipment, during shipment, and after delivery, see also par.19, fig.4) 

As per claim 7, Jackson teaches claim 5 as above. Jackson further teaches:
wherein the GPS receiver is in communication with a processor within the dynamically configurable label, and wherein the processor is configured -38-to cause the electronic display to display locally updated label information based at least in part on location information received from the GPS receiver.  (par.57, a microcomputer chip 18 may be con figured to selectively display on an updateable electronic display 12 a final destination address for an electronic envelope 10 if the microcomputer chip receives an indication, based on the location of the electronic envelope 10, that the electronic envelope 10 has been placed on a delivery truck and that the next destination of the electronic envelope 10 is the final destination of the electronic envelope 10. Addition ally, a microcomputer chip 18 may be configured to selectively display on an updateable electronic display 12 content personalized for the recipient of said electronic envelope 10 in response to delivery of said envelope 10 to said recipient. See also par.19, fig.4))

As per claim 8, Jackson teaches claim 1 as above. Jackson further teaches:
wherein the dynamically configurable label comprises a secondary indicator configured to produce at least one of light and sound, the secondary indicator configured to produce a visible or audible notification associated with display of the updated label information.  (Jackson: par.74, A power switch 42 may be selectively activated by a microcomputer chip 36 in order to provide power to illuminate a flexible electronic visual display 12, par.84 a microcomputer chip may translate shipping information into a format that may be displayable on a flexible electronic visual display and may transmit reformatted ship ping information to the flexible electronic visual display on an electronic envelope. In Step 364, a microcomputer chip may activate a power Switch on an electronic envelope to illuminate a flexible electronic visual display. In Step 366, a display may be activated and may show shipping information related to an electronic envelope, and in Step 368, an envelope may be shipped and handled according to shipping information visible on a flexible electronic visual display.) 

As per claim 9, Jackson teaches:
A method for distributing items to recipients, the method comprising: receiving, at a facility in a distribution network, an item having a dynamically configurable label affixed thereto, (par.64, sender may deposit an electronic envelope or may cause the electronic envelope to be deposited at a carrier location, and in Step 140, a carrier may consolidate envelopes at a carrier intake hub. Fig. 4) 
the dynamically configurable label comprising an electronic display displaying first label information corresponding to the item (par.64, a sender may initiate a shipping order through use of a mobile shipping application running on a sender computing device, a carrier computer, or both, by entering unique identifier data of the electronic envelope or causing unique identifier data to be entered into a mobile shipping application via a sender computing device. In Step 115, a sender inputs shipping information, including a destination address, into a mobile shipping application and in Step 120 pays for the shipment through the mobile shipping application via a sender computing device. Par.65, In Step 190, shipping information may be displayed on a flexible electronic visual display, and in Step 195, a carrierships and handles an envelope according to the shipping information visible on the flexible electronic visual display. See also Par.9, par.11)
receiving, at a server of the distribution network, an update to item information corresponding to the item; generating, at the server, second label information different from the first label information based at least in part on the update to the item information; transmitting, from the server to the dynamically configurable label, a label information update comprising the second label information; and causing the electronic display of the dynamically configurable label to display the second label information.  ( p par.11,  the carrier computer may transmit shipping information to the long-range communications chip on the electronic envelope if the sender updates said shipping information after placing a shipping order, Par.49, In order to update or change a destination address during transport, a sender may use a sender computing device 61 to access a mobile shipping application that is running on the Sender computing device 61, carrier computer 70, or both, to update or change the destination address or other shipping-related information, and the sender computing device 61, carrier computer 70, or both, may execute the mobile shipping application to transfer the updated or changed destination address and shipping related information to the carrier computer 70. Par.50).
As per claim 10, Jackson teaches claim 9 as above. Jackson further teaches:
wherein the first label information comprises an identifier associated with a destination point corresponding to the item.  (par.64 In Step 115, a sender inputs shipping information, including a destination address, into a mobile shipping application and in Step 120 pays for the shipment through the mobile shipping application via a sender computing device. Par.65, In Step 190, shipping information may be displayed on a flexible electronic visual display, and in Step 195, a carrierships and handles an envelope according to the shipping information visible on the flexible electronic visual display.) 
As per claim 12, Jackson teaches claim 9 as above. Jackson further teaches:
 wherein the second label information comprises an identifier associated with a second destination point, and wherein the electronic display of the dynamically configurable label discontinues displaying the first label information when the second label information is displayed.  (par.17, the microcomputer chip may be further configured to alter destination information that is to be displayed on the updateable electronic display according to instructions provided by the carrier computer to the long-range communications chip if the destination of the electronic envelope is altered after a shipping order has been placed by a sender.) 
As per claim 15, Jackson teaches claim 9 as above. Jackson further teaches:
further comprising causing the dynamically configurable label to produce at least one of an audio notification and a secondary visual notification in response to receiving the label information update.  (par.84 a microcomputer chip may translate shipping information into a format that may be displayable on a flexible electronic visual display and may transmit reformatted ship ping information to the flexible electronic visual display on an electronic envelope. In Step 364, a microcomputer chip may activate a power Switch on an electronic envelope to illuminate a flexible electronic visual display. In Step 366, a display may be activated and may show shipping information related to an electronic envelope, and in Step 368, an envelope may be shipped and handled according to shipping information visible on a flexible electronic visual display.)
As per claim 16, Jackson teaches:
A method for distributing items to recipients, the method comprising: receiving, at a server of a distribution network, an initial label information for delivery of an item in the distribution network; associating the initial label information with a destination point identifier corresponding to a recipient associated with the item; (Jackson: par.9, the carrier computer will receive the unique identifier of said electronic envelope [ the unique identifier data and/or the tie number of the electronic envelop correspond to the initial label information] and prompts the sender to enter shipping information, including a shipping address, to be associated with the unique identifier of the envelope. The carrier computer will also receive the shipping information and store the shipping information in association with the unique identifier. par.41, cellular chip may contain tie number data that may serve as a unique identifier for an envelope 10. par.64, a sender may initiate a shipping order through use of a mobile shipping application running on a sender computing device, a carrier computer, or both, by entering unique identifier data of the electronic envelope or causing unique identifier data to be entered into a mobile shipping application via a sender computing device. In Step 115, a sender inputs shipping information, including a destination address, into a mobile shipping application and in Step 120 pays for the shipment through the mobile shipping application via a sender computing device. In Step 125, a sender computing device may execute a mobile shipping application to transmit a shipping order to a carrier computer, par.92, par.101) 
transmitting, to a dynamically configurable label associated with the item, the initial label information and the destination point identifier such that the initial label information and the destination point identifier are stored in a memory of the dynamically configurable label; (par. 9, the carrier computer will transmit the shipping information from to the long-range communications chip on the electronic envelope.) 
causing an electronic display of the dynamically configurable label to display the initial label information; (Fig.12b [ displaying the tie number, the tie number of the envelope corresponds to the initial label information] par.41, cellular chip may contain tie number data that may serve as a unique identifier for an envelope 10.) 
receiving, into the distribution network, the dynamically configurable label affixed to the item (fig.4, par.66, par.44, After a sender 60 places a shipping order, the sender 60 may deposit, or cause to be deposited through an agent or assistant, for example, an electronic envelope 10 at a carrier location) 
 transporting the item to a unit delivery facility associated with the destination point identifier; (Fig.1, par.44-45, [ intermediate destination corresponds to the unit delivery facility]) 
 and causing the electronic display of the dynamically configurable label to display the destination point identifier for delivery of the item to the recipient.  (par.49-50, If a destination address or other shipping-related information is updated after a shipping order has been placed, a carrier computer 70 may be configured to transmit the updated shipping information to a related electronic envelope 10 in order for the updated information to be displayed on an updateable electronic display 12.) 
As per claim 17, Jackson teaches claim 16 as above. Jackson further teaches:
wherein the destination point identifier comprises a street address associated with the recipient.  (Fig.13C- G, par.96) 
As per claim 18, Jackson teaches claim 16 as above. Jackson further teaches: 
preventing the electronic display of the dynamically configurable label from displaying the destination point identifier until a sender has deposited the item with the distribution network.  (par.57, a microcomputer chip 18 may be configured to selectively display on an updateable electronic display 12 a final destination address for an electronic envelope 10 if the microcomputer chip receives an indication, based on the location of the electronic envelope 10, that the electronic envelope 10 has been placed on a delivery truck and that the next destination of the electronic envelope 10 is the final destination of the electronic envelope, par.19, the system may further include a transceiver at a carrier location that is con figured to communicate with the electronic envelope to provide the electronic envelope with its location if the electronic envelope is detected by the transceiver, so that the updateable electronic display on the electronic envelope can display information based on the location of the electronic envelope).
Claim 11 recites similar limitations as claim 4, therefore it rejected over the same rationales. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) in view of Burman et al. (US 2005/0234785 A1) 
As per claim 13, Jackson teaches claim 9 as above. Jackson further teaches:
While Jackson teaches the second label information comprises a notification associated with the item, and wherein the electronic display of the dynamically -39-configurable label displaying the first label information ( par.50, If a destination address or other shipping-related information is updated after a shipping order has been placed, a carrier computer 70 may be configured to transmit the updated shipping information to a related electronic envelope 10 in order for the updated information to be displayed on an updateable electronic display 12. Par.64-65 [ displaying the first label information]) Jackson does not teach continues displaying the first label information, however, this is taught by Burman (par.64, FIG. 6 shows a shipping label 100 having standard paper portion 105, and updateable display portion 110. The Standard paper of the label shown includes ship to and ship from addresses, and three machine-readable barcodes (one of which is a multidimensional barcode). The update able display portion is depicted as displaying “Conveyor 3”. [ the standard paper of the label represents the first label information that is continuously displayed], par.58, paper or RFID portions are included as well to ensure that a package can be identified in the event of an accidental erasure of the updateable visual display).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the continue displaying of the first label information feature for the same reasons its useful in Burman -namely, to ensure that a package can be identified in the event of an accidental erasure of the updateable visual display (par.58). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) in view of Burman et al. (US 2005/0234785 A1) in view of Levis et al (US 2006/0235739 A1) 
As per claim 14, Jackson teaches claim 9 as above. Jackson further teaches: 
wherein the second label information comprises a message instructing a carrier of the distribution network to deliver the item, delivery delays due to weather (par.49, A carrier may also update or change a destination address or handling instructions via the at least one computer 71 or a computing device 61 in response to workloadata hub, distribution routes, delay or interruption due to weather),  Jackson does not explicitly teach textual instructions to delay delivery of the item due to a weather condition at a destination point of the item however, this is taught by Levis ( par.143, Typically, the Weather Data Update provides information that was unavailable when the initial dispatch plan was produced earlier in the day. Consequently, if unexpected weather develops in a certain location, such as rainstorms, Snowfall, hail, etc., the impact of this information may be quantified and sent to the portable computer where pre-defined rules determine the impact. For example, a severe rainstorm may be quantified as adding a fixed time delay (e.g., 30 minutes) with respect to time in regard to the current schedule. Alternatively, the overall schedule may be delayed in proportion to completion of the Dispatch Plan (e.g., an extra 10 minutes for every remaining hour of work remaining), par.34, the computing devices may present the results associated with the dispatch plan to the user in a variety of ways, including text-based information or graphical displays, claim 3, see also par.67, par.88). It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the delivery delay and textual instructions feature for the same reasons its useful in Levis -namely, in order to produce an Updated Dispatch Plan (par.88). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
While Jackson teaches the displayed the second label information and the first label information (par.64-65, par. 9-11) Jackson does not explicitly teaches the second label information is displayed simultaneously with the first label information, however, this is taught by Burman (par.64, FIG. 6 shows a shipping label 100 having standard paper portion 105, and updateable display portion 110. The Standard paper of the label shown includes ship to and ship from addresses, and three machine-readable barcodes (one of which is a multidimensional barcode). The update able display portion is depicted as displaying “Conveyor 3”. [ the standard paper of the label represents the first label information that is continuously displayed], par.58, paper or RFID portions are included as well to ensure that a package can be identified in the event of an accidental erasure of the updateable visual display).  It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the displaying of the first and second label information feature for the same reasons its useful in Burman -namely, to ensure that a package can be identified in the event of an accidental erasure of the updateable visual display (par.58). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
         Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) in view of Fallah (US 2018/0268370 A1).  
As per claim 19, Jackson teaches claim 16 as above. Jackson further teaches: 
causing the electronic display to display the destination point identifier occurs based on the dynamically configurable label reaching a location identified by the destination point identifier.  (par.12, the long-range communications chip may have the capability to determine the location of the electronic envelope so that the electronic display may display information based on the location of the electronic envelope. In various embodiments, the long-range communications chip may utilize a global positioning system (GPS) chip included in the long-range communications chip to determine the location of the envelope so that the electronic display may display information based on the location of the envelope. In other embodiments, the long-range communications chip may utilize a global positioning system (GPS) chip included on the electronic envelope to determine the location of the envelope so that the electronic display may display information based on the location of the electronic envelope. par.57, a microcomputer chip 18 may be configured to selectively display on an updateable electronic display 12 a final destination address for an electronic envelope 10 if the microcomputer chip receives an indication, based on the location of the electronic envelope 10, that the electronic envelope 10 has been placed on a delivery truck and that the next destination of the electronic envelope 10 is the final destination of the electronic envelope) 
 Jackson does not explicitly teach display information based on a device reaching a location within a predetermined radius of the a destination point, however, this is taught by Fallah (par.159, transmitting notifications 117 from the provider ' s processor based device 103 when the provider ' s processor - based device 103 is within a certain distance from the final destination, see also par.160) It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the displaying of the notification feature when the device reaches a location within a predetermined distance from the destination point for the same reasons its useful in Fallah -namely, notify a customer or third party regarding the location of the provider or the status of a requested service or delivery (abstract). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 20, Jackson in view of Fallah teaches claim 19 as above. Jackson further teaches: 
wherein the dynamically configurable label is configured to detect the location of the dynamically configurable label based on a GPS receiver within the dynamically configurable label, (par.78, A GPS receiver can determine its location by measuring Signals from Satellites in orbit around the earth. This information can be communicated to the processor 1300. the processor can use this information to provide additional information on the updateable display, or transmit information over the wireless chipset to other devices. For example, the current location of the package could be reported to a computer and stored in the Shipping company database. Information displayed on the updateable display using the GPS information can include distance to the destination, and distance traveled from the origin location, see also par.19, fig.4)
wherein causing the electronic display of the dynamically configurable label to display the destination point identifier occurs in response to the detected location of the dynamically configurable label. (par.57, a microcomputer chip 18 may be configured to selectively display on an updateable electronic display 12 a final destination address for an electronic envelope 10 if the microcomputer chip receives an indication, based on the location of the electronic envelope 10, that the electronic envelope 10 has been placed on a delivery truck and that the next destination of the electronic envelope 10 is the final destination of the electronic envelope) 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628